        Case 1:19-cv-00272-AW-GRJ Document 6 Filed 12/09/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA

 DEBORAH LAUFER,                                           Case No.: 1:19-cv-00272
                                                  :
 Plaintiff,
                                                  :
 v.
                                                  :
                                                  :
 SHAWN INVESTMENTS, LLC
                                                  :
 d/b/a SUBURBAN EXTENDED
                                                  :
 STAY HOTEL TALLAHASSEE
                                                  :
 NEAR UNIVERSITY, a Florida
                                                  :
 Limited Liability Company,
                                                  :
 Defendant.
 ___________________________________

         NOTICE OF VOLUNTARY DISMISSAL OF CASE WITH PREJUDICE

    Plaintiff, by and through undersigned counsel, hereby moves this court to dismiss the instant

case with prejudice pursuant to a settlement agreement entered into between the parties. The parties

further request that the Court retain jurisdiction to enforce the settlement agreement.

FOR THE PLAINTIFF:
/s/ Kimberly A. Corkill
Kimberly A. Corkill, Of Counsel
Thomas B. Bacon, P.A.
644 North Mc Donald St.
Mt. Dora, FL 32757
ph. (954) 478-7811
kimberlyatlaw@gmail.com
Florida Bar. Id. No. 84942
Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

    I hereby certify that December 9, 2019 I filed the foregoing using the Clerk of Court’s CM/ECF
e-filing system, which will serve all counsel of record electronically.

                                             /s/Kimberly A. Corkill
                                              Attorney
